Citation Nr: 0434225	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board's initial review of this case file reveals indicia 
of records generated by the Social Security Administration 
(SSA) which are not of record.  In December 1995, the veteran 
applied for a non-service-connected pension, which was 
allowed.  In support of that claim, the veteran submitted a 
one-page document titled, Evaluation of Evidence, which 
appears to be part of the findings of a SSA Administrative 
Law Judge (ALJ), and the ALJ notes that the veteran's 
diagnoses include PTSD.  The Board further notes a RO 
computer printout of a SSA Inquiry which appears to reflect 
that SSA denied the veteran's claim.

There are no SSA records in the case file.  Once the VA is 
put on notice that such records exist, the VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Further there is evidence on file that a Dr. B., was a 
psychologist who diagnosed PTSD.  An attempt to obtain the 
private treatment records should be obtained.  

At the time of a VA examination in March 1996, he reported 
that he had lost some good friends in Vietnam.  He should be 
asked to provide information concerning these individuals.  
The record also reveals that various psychiatric diagnoses 
have been advanced.  A current diagnosis should be rendered, 
and it should be determined if there is a relationship to 
service.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  In addition, 
the appellant should be contacted for 
assistance as needed, an attempts to 
obtain all clinical records from Dr. B., 
should be requested.  The appellant 
should highlight any additional 
psychiatric treatment he has had and 
assist in obtaining the records.  If an 
attempt to obtain records is 
unsuccessful, the efforts made should be 
documented in the claims folder.

2.  After the above is complete, in light 
of the remand, the RO should contact the 
veteran and his representative and allow 
the veteran another opportunity to submit 
more precise information as concerns his 
claimed stressors.  The veteran should be 
advised that, at a minimum, full 
identification of his assigned unit while 
in Vietnam, and a reasonably restricted 
time frame, should be provided to allow 
an effort to verify his claimed stressor.  
Specifically inform the veteran that, 
without sufficient specificity of unit 
and time frame, no request will be made 
of the Armed Forces Center For  Unit 
Records Research (CURR).  He should also 
provide specific information concerning 
the friends he had who were lost in 
Vietnam.

3.  After the above is complete, and if, 
repeat if, the veteran provides 
sufficiently specific stressor 
information, the RO should submit a 
request to the CURR for information 
related to the veteran's claimed 
stressors.

4.  Thereafter, and whether or not the 
above information is obtained, the RO 
should arrange for an appropriate 
psychological and psychiatric 
examination(s) for the veteran.  The 
psychiatric examination, after 
psychological testing not done as part of 
an earlier examination, is accomplished, 
should be accomplished by a Board of two 
(2) psychiatrists.  Ensure the claim file 
is provided to the examiner(s) and 
request that all appropriate diagnostic 
tests for PTSD be performed.  After 
examining the veteran, reviewing the 
psychological testing results, and 
reviewing the claims folder, the 
examiners should diagnose any acquired 
psychiatric disorder present.  If PTSD is 
found, the specific stressor should be 
set forth, to include whether in-service 
or thereafter.

If PTSD and a mental disorder not related 
to the veteran's active service or a 
personality disorder are diagnosed, the 
etiology should be described to the 
extent possible and an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
such pathology or disorder is related to 
the veteran's active service.  To the 
extent a determination cannot be made 
without resort to speculation, that too 
should be noted in the examination 
reports.  A separate Global Assessment of 
Functioning should be assigned for all 
psychiatric pathology diagnosed.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



